Citation Nr: 0500105	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  03-13 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected right knee popliteal cyst with small 
meniscus undersurface tear, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected left knee arthritis, status post left knee 
arthroscopic surgery, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased disability rating for 
service-connected degenerative changes of the cervical spine, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the St 
Louis, Missouri and Chicago, Illinois Regional Offices (RO) 
of the Department of Veterans Affairs (VA).

Procedural history

The veteran served on active duty from April 1978 to October 
2000.

The veteran filed a claim for VA benefits in November 2000.  
In a rating decision rendered in July 2001, the St. Louis RO, 
in pertinent part, granted service connection for right and 
left knee disabilities and assigned 10 percent ratings 
therefor.  In a February 2002 rating decision, the St. Louis 
RO, in pertinent part, granted service connection for a 
cervical spine disability, deemed to be noncompensable.  The 
Chicago RO, in a March 2003 rating decision, increased the 
assigned disability evaluation to 10 percent.  The veteran 
has indicated disagreement with the ratings assigned for 
these disorders and has perfected his appeal by the 
submission of a substantive appeal (VA Form 9) in May 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.

Issues not on appeal

In the July 2001 and February 2002 rating decisions, the St. 
Louis RO denied entitlement to service connection for various 
other disabilities claimed by the veteran.  He did not 
indicate disagreement with those decisions, and those claims 
are accordingly not before the Board on appeal.  See Archbold 
v. Brown, 9 Vet. App. 124 (1996) [notice of disagreement 
initiates appellate review in VA administrative adjudication 
process, and request for appellate review is completed by 
claimant's filing of substantive appeal after statement of 
the case is issued by VA].  See also 38 C.F.R. § 20.200 
(2004).

REMAND

Following review of the veteran's claims file, the Board 
finds that additional development of the claims on appeal 
must be undertaken prior to further appellate consideration.

In particular, the Board notes that the United States Court 
of Appeals for Veterans Claims (the Court), in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), held that VA's review of a 
service-connected musculoskeletal disability must include an 
assessment of the functional impairment caused by that 
disability.  The Court has held that evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 (2004) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2004).   

The report of the examination that forms the basis for the 
current disability ratings in effect for the veteran's 
service-connected knee and cervical spine disabilities, was 
conducted in December 2000.  At that time, the focus was on 
the matter of the veteran's entitlement to service 
connection.  That report does not specifically set forth 
findings or diagnoses with regard to the veteran's functional 
loss.  The Board believes that a current examination, to 
include an assessment of the functional impairment caused by 
each disability, as required by DeLuca, is necessary to an 
informed adjudication of the musculoskeletal issues on 
appeal.

In addition, it is noted that the rating criteria for 
disabilities of the spine were revised in August 2003, 
effective September 26, 2003, subsequent to the most recent 
consideration of the veteran's claim for an increased 
disability rating for his service-connected cervical spine 
disability in the statement of the case issued in March 2003.  
See Schedule for Rating Disabilities, The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (to be codified at 38 C.F.R. Part 4).  
The veteran has not been informed of the revised rating 
criteria, nor has the RO had the opportunity to consider the 
revised rating criteria in the first instance.  This matter 
must be addressed by remand.  See Disabled American Veterans, 
et. al., v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1346-47 (Fed. Cir. 2003); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Based on the above, this case is being REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1. The VBA should request that the 
veteran provide the names and addresses 
of any health care providers who have 
recently treated him for any of the 
service-connected disabilities at issue.  
After securing the necessary 
authorization, the VBA should attempt to 
obtain copies of any pertinent treatment 
records identified by the veteran that 
have not been previously secured.

2. VBA should then arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the current nature and severity of the 
veteran's service-connected disabilities 
of the right knee, left knee, and 
cervical spine.  The veteran's VA claims 
folder must be made available to and be 
reviewed by the examiner.  The examiner 
should describe all symptomatology due to 
the veteran's service-connected 
disabilities.  The extent of any 
incoordination, weakened movement and 
fatigability on use due to pain must also 
be described by the examiner.  A report 
of the examination should be associated 
with the veteran's VA claims folder.

3. After the above development has been 
completed, and after undertaking any 
additional evidentiary development deemed 
to be appropriate based on the then 
current state of the record, VBA should 
readjudicate the veteran's increased 
rating claims, taking into consideration 
any evidence which has been added to the 
record since its last adjudicative action 
as well as the recent changes to the 
schedular criteria involving the spine.  
If the benefits sought on appeal remain 
denied, in whole or in part, the veteran 
should be provided a Supplemental 
Statement of the Case (SSOC) and given an 
appropriate opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board. See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




